DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election of Group I, claims 1-14 in the reply filed on 5/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are canceled. Claims 21-26 are new. 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first encapsulant” & “a through via extending from a first side...the first encapsulant” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 7, 8, 14 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al. (US 2017/0084589).
	Re claims 1 & 7, Kou teaches, Figs. 1B & 3, [0025, 0034, 0039], a semiconductor device comprising: 

-a second system on chip device (middle or right 400) bonded to the first memory device (200); 
-a first encapsulant (inside part of 500 as indicated) surrounding the first system on chip device (400) and the second system on chip device (400); 
-a second encapsulant (outside part of 500) surrounding the first system on chip device (400), the second system on chip device (400), and the first memory device (200); and 
-a through via (110) extending from a first side of the second encapsulant (500) to a second side of the first encapsulant, the through via (110) being located outside of the first encapsulant (500), 
wherein the first encapsulant (500) is a molding compound. 
Note: right die 400 can be considered as claimed memory device instead. 

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

	Re claims 2 & 3, Kou teaches a first redistribution layer (600) in physical contact with both first system chip device (left 400 including pad and conductive structure, Fig. 1B) and the through via (110); and a second redistribution layer (800) in physical contact with the through via (110), the second redistribution layer (800) being on an opposite side of the first memory device (200) than the first redistribution layer (600) (Fig. 3, [0044, 0050]). 
	Re claim 4, Kou teaches the first system on chip device (400) is bonded to the first memory device (200) using a hybrid bond (*).
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 
Re claim 8, Kou teaches, Figs. 3 & 5, [0025, 0034, 0039, 0044, 0068], a semiconductor device comprising: 
-a first package (200) electrically connected to a through via (110); 
-a first redistribution layer (600) electrically connected to the through via (110); 
-a first system on chip device (left SOC 400) electrically connected to the first redistribution layer (600); 
-a second system on chip device (center or right 400) electrically connected to the first redistribution layer (600); 
-a memory device (DRAM die 200) bonded to the first system on chip device and the second system on chip device (400); 
-a first encapsulant (inside part of 500) surrounding the first system on chip device and the second system on chip device (400); and 
-a second encapsulant (outside part of 500) surrounding the through via (110), the first system on chip device (400), the second system on chip device (400), the memory device (200), and the first encapsulant (inside part of 500).

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

Re claim 14, Kou teaches the memory device (200) is bonded to the first memory device (400) using a hybrid bond (*).
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 
Re claim 21, Kou teaches, Fig. 3, [0025, 0034, 0039, 0044], a semiconductor device comprising: 
-a first system on chip device (left SOC 400) bonded to a memory device (DRAM die 200); 
-a second system on chip device (center 400) bonded to the memory device (200); 

-a redistribution layer (600) bonded to the first system on chip device and the second system on chip device (400), the redistribution layer (600) being electrically connected to a through via (110); and 
-a second encapsulant (outside part of 500) encapsulating the through via (110), the first system on chip device and the second system on chip device (400).

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

Re claim 22, Kou teaches the first encapsulant (500) is a dielectric material (e.g. epoxy, resin and moldable polymer) [0042] (supported by Yu et al. (US 2015/0318263, [0017], “dielectric material, such as an epoxy, a resin, a moldable polymer). 
Re claim 23, Kou teaches the first system on chip device (400) is hybrid bonded (*) to the memory device (200). 
hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5, 6, 12, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Chen et al. (US 2007/0128828).
 The teaching of Kou have been discussed above. 
	Re claims 5, 6, 12, 13 & 26, Kou does not explicitly teach the first system on chip device is bond to the first memory device in a face-to-face configuration or in back-to-face configuration.  
	Chen teaches two chips bonded in a face to face configuration or two chips bonded in a back to face configuration (Figs. 4-5, [0021, 0023]). 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching configurations to obtain face to face or back to face configuration between the first system on chip device and memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Kou due to above reason 
6.	Claims 9, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou.
 The teaching of Kou have been discussed above. 
Re claims 9 & 24, Kou does not explicitly teach the memory device is a wide I/O memory device. 
Kou does teach “the semiconductor die 200 is a system-on-chip (SOC), a memory die, an analog processor (AP), a digital processor (DP), a baseband (BB) component, a radio-frequency (RF) component, or another suitable active electronic component. The memory die may be a dynamic random access memory (DRAM) die. The logic die may be a central processing unit (CPU), a graphics processing unit (GPU), or a DRAM controller” [0025].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught Kou to obtain a wide I/O memory device as claimed, because it involves only routine skill in the art without due experimentation to achieve a wide I/O memory device in order to achieve desired package structure with improved performance. 
Re claims 10 & 25, Kou teaches the first system on chip device (400) is a logic device (e.g. digital processor) [0034]. 
7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Yu et al. (US 2015/0206865). 
 The teaching of Kou have been discussed above. 
Re claim 11, Kou does not teach a second through interposer via extending through the first encapsulant and in physical contact with the memory device. 
Yu teaches a second through interposer via (112) extending through the first encapsulant (114) and in physical contact with the memory device (102) (Fig. 4, [0011, 0014]).  
As taught by Yu, one of ordinary skill in the art would utilize and modify the above teaching to obtain a second through interposer via as claimed, because through via is known and widely used in packaging in order to obtain high performing interconnection and increase package density.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yu in combination Kou due to above reason.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/5/21